1. Where it was shown that a defendant, without provocation, used obscene and vulgar language in the presence of a female, it was not error to fail to give in charge to the jury Code § 26-6303, in its entirety. This is true although the language used was spoken to, as well as in the presence of, the female. It was not communicated to her by writing or printing.
2. A person who calls a female on the telephone, and in speaking to her on the telephone uses obscene and vulgar language, is guilty of using such language in her presence, and may be convicted under the section above referred to, of his identity is sufficiently established. *Page 893 
3. The jury may convict the accused if his guilt is sufficiently established, notwithstanding proof of good character.
4. The value of testimony offered to establish an alibi is for the jury and the trial judge. The evidence supported the verdict, and the court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
         DECIDED APRIL 9, 1940. REHEARING DENIED JULY 30, 1940.